Gordon, J.
(dissenting.)—I concur in the result, but not in the holding, that the burden was upon the defendant to prove his license. Decisions almost without number might be referred to as bearing upon this question, and it is probably true that in point of number they support the rule laid down in the opinion of the majority, but I think the trend of modern authority is the other way. The rule was founded in necessity, and the impossibility in many cases of the government being able to make proof of the nonexistence of a license. In the earlier periods when mere private licenses were generally in vogue the license itself constituted the sole and only evidence of its existence, and the difficulty of proving a negative justified the adoption of the rule that where the subject matter of a negative averment was peculiarly within the knowledge of the other party, the averment was taken as true unless disproved by that party, and this was the extent of the limitation. 1 Greenleaf, Evidence, § 79.
But under our statute on the subject a public record is required to be kept for all liquor licenses, and the question of whether a particular person has or has not a license is clearly not one “ peculiarly within the knowledge” of such persons but can readily be determined from the record. Therefore, the rule has no application to existing conditions in this state. The necessity for its application does not exist. If the indictment in this case had failed' to charge the non-existence of a license, the other acts which it *602charges the defendant with committing would constitute nothing illegal or immoral. The act of selling is not of itself illegal, but becomes such when unaccompanied by a license. Logically, the rule adopted by the majority makes it unnecessary for the state to make any proof whatever of the only fact which constitutes the crime charged, and disregards that humane principle of the law which presumes ever defendant innocent until his guilt is established by the proof.